Title: To James Madison from William Webb, 29 September 1803 (Abstract)
From: Webb, William
To: Madison, James


29 September 1803, Collector’s Office, District of Bath, Maine. Has “had it in contemplation for some time” to resign the office of collector of the customs for reasons of health. Is “now determined to resign” and asks JM to inform the president of his request that his replacement be appointed to take office after 31 Dec. 1803.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Webb”). 1 p.



   
   William Webb (1764–1822) had served as collector since his appointment by Washington in 1789 (Portland Eastern Argus, 7 May 1822; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:10, 13).


